Citation Nr: 0721371	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic anxiety reaction with conversion features, 
currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

A February 1972 rating decision reflects that service 
connection was granted for chronic anxiety reaction with 
conversion features; a 10 percent disability rating was 
assigned.

In the November 2004 rating decision, a 30 percent disability 
rating was assigned.  The veteran perfected an appeal as to 
the assignment of a 30 percent disability rating.

In October 2006, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Issues not on appeal

In the November 2004 rating decision, a 10 percent disability 
rating was assigned for residuals of a right (major) shoulder 
injury effective July 20, 2004.  
A compensable rating for residuals of a fracture of the right 
fifth metacarpal was denied.  Service connection was denied 
for bilateral varicose veins, migraine headaches, 
degenerative changes of a lumbar intervertebral disc, and 
rotator cuff tendon degeneration of the left shoulder.  To 
the Board's knowledge, the veteran has not disagreed with 
those determinations, and those matters are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In the November 2004 rating decision, service connection was 
granted for paroxysmal atrial tachycardia and a 10 percent 
disability rating was assigned.  
The veteran filed a timely Notice of Disagreement (NOD) as to 
the assignment of the 10 percent disability rating.  The RO 
issued a Statement of the Case (SOC) on this matter in 
November 2005.  In his January 2006 VA Form 9, the veteran 
indicated that he was only appealing the assignment of the 30 
percent disability rating for the anxiety disorder.  The 
veteran in an October 2006 statement again indicated that he 
only wanted to appeal the assignment of a 30 percent 
disability rating for the anxiety disorder.  In light of the 
above, the issue of an increased disability rating for 
paroxysmal atrial tachycardia is not in appellate status.  


FINDINGS OF FACT

1.  The veteran's chronic anxiety reaction with conversion 
features, currently diagnosed as a generalized anxiety 
disorder, is manifested by panic and depressive features, 
irritability, impairment of memory, impaired judgment, 
disturbances of motivation, and difficulty in establishing 
and maintaining effective work and social relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
chronic anxiety reaction with conversion features, so as to 
render impractical the application of the regular schedular 
standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 50 
percent, for the service-connected chronic anxiety reaction 
with conversion features have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).

2.  The criteria for referral for the service-connected 
chronic anxiety reaction with conversion features for 
consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected chronic anxiety reaction with conversion features.

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in July 
and September 2004 and in October 2006, which were 
specifically intended to address the requirements of the 
VCAA.  The July 2004 VCAA letter advised the veteran that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
See the July 2004 VCAA letter, page 6.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the July 2004 VCAA letter that he may 
submit evidence showing that his anxiety disorder increased 
in severity - to include any pertinent treatment records, 
especially those which are recent (within the last 12 months) 
- and was told to inform VA of medical evidence pertaining to 
his claimed disability and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the 2004 VCAA letters, the veteran was informed 
that VA would provide medical examination or get a medical 
opinion if VA decided that it was necessary to make a 
decision on his claim.  [VA mental-disorders examinations 
were conducted in September 2004 and November 2005.]

In the 2004 VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the 2004 VCAA letters, the RO specifically informed the 
veteran to submit any evidence in his possession that 
pertained to his claims.  This request was open ended.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letters informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   


In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in November 
2004, after the July and September 2004 VCAA letters.  
Therefore, the timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  As explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in the 2004 and October 2006 VCAA letters.  The RO 
specifically addressed element (5) in the October 2006 VCAA 
letter.  


As for the timing of the notice of the fifth element in 
Dingess/Hartman, the Board notes that the veteran has been 
allowed the opportunity to present evidence and argument in 
response to that letter.  Therefore, the essential fairness 
of the adjudication was not affected.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice as to the fifth element in 
Dingess/Hartman.  See Sanders v. Nicholson, No. 06-7001 (U.S. 
Fed. Cir. May 16, 2007).  The veteran and his representative 
have pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes reports 
of September 2004 and November 2005 VA mental disorders 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

In his January 2005 NOD, the veteran questioned the adequacy 
of the September 2004 VA examination.  However, the report of 
the examination appears to be complete, thorough and well 
reasoned.    

It is well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as the adequacy of physical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  It appears that 
the veteran was merely dissatisfied with the reporting of 
symptomatology by the examiner.  However, this is not a 
legitimate reason for the Board to order another examination.  
As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [emphasis as in original]; see also Counts v. 
Brown, 6 Vet. App. 473, 478-79 (1994).

If the veteran believed that another examination or medical 
opinion would add anything of value to the record, he was 
free to obtain such on his own and forward it to VA, as 
explained in the VCAA letter.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to support a claim for 
benefits].

In any event, another VA examination was completed in 
November 2005.  The findings on the September 2004 VA 
examination are in fact consistent with the findings of the 
later VA examination in November 2005.  Also, the report of 
the November 2005 VA examination contains the veteran's 
specific complaints regarding inaccuracies from the previous 
examination.  In addition, the veteran testified as to his 
symptoms during the October 2006 hearing.

At the hearing, the veteran's representative noted that the 
2004 VA examination was over two years old.  See hearing 
transcript, page 2.  However, another examination was 
completed in November 2005.   The Board does not believe that 
the medical evidence of record in this case is too old to 
adequately evaluate the veteran.  There has been submitted no 
competent medical evidence by or on behalf of the veteran 
showing a change in his service-connected anxiety disorder, 
nor has the veteran or his representative alleged that his 
service-connected anxiety disorder has worsened since 
November 2005 VA examination.  There is no reasonable basis 
for ordering another examination of the veteran.   
See Palczewski v. Nicholson, No 04-1001 (U.S. Vet. App. Apr. 
27, 2007) [another VA examination is not warranted based on 
the mere passage of time]. 

Also, the veteran's representative basically argued that 
another VA examination is warranted only if the current 
examinations do not support a 50 percent disability rating 
for the anxiety disorder.  See the October 2006 hearing 
transcript, at pages 21-22. As is being discussed below, the 
Board is granting a 50 percent rating.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a skilled 
representative, who has presented written argument on his 
behalf.  As noted in the Introduction above, in October 2006, 
the veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's chronic anxiety reaction with conversion 
features is rated 30 percent disabling under Diagnostic Codes 
9400 (generalized anxiety disorder).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9400 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
currently diagnosed disability in the veteran's case 
(generalized anxiety disorder).  In any event, with the 
exception of eating disorders, all mental disorders, 
including major depressive disorder, are rated under the same 
criteria in the Rating Schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  

Under 38 C.F.R. § 4.130 (2006)  psychiatric disabilities, 
except eating disorders, are rated in pertinent part as 
follows.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or there 
is persistent inability to maintain minimal personal hygiene 
or serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

Schedular rating

The report of the November 2005 VA examination reflects that 
the veteran's anxiety disorder is manifested by panic 
features, specifically classic cardiovascular anxiety panic 
attacks.  At the September 2004 VA examination, the veteran 
reported that he has anxiety symptoms twice a week which 
require him to hold his breath and to try to calm down in 
order to prevent full-blown arrhythmias.  Therefore, it is 
arguable that such panic attacks occur more than once a week.  

At the September 2004 VA examination, the veteran reported 
that recently his memory seemed to be slipping and that he 
finds himself forgetting names and other common things that 
he was always able to remember.  Thus, it is arguable that he 
has impairment of short- and long-term memory.  The November 
2005 VA examiner noted that the veteran's judgment was only 
fair.  

The veteran manages salespeople at a car dealership.  He 
testified at the October 2006 hearing that he is sometimes 
unwilling to approach unassisted customers even though he 
could earn a commission by helping them and completing a 
sale.  
See hearing transcript, pages 11-12.  Such behavior arguably 
is evidence of disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The most recent GAF score for the generalized anxiety 
disorder is 50, which was assigned by both September 2004 and 
November 2005 VA examiners.  The GAF score of 50 is precisely 
what are contemplated in the criteria for a 50 percent rating 
("occupational and social impairment with reduced reliability 
and productivity").  Moreover, the September 2004 VA examiner 
described the generalized anxiety disorder as being 
moderately severe in severity.

Although there is no evidence of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, or impaired 
abstract thinking, all of the symptoms found in the schedular 
criteria are not required for a 50 percent rating to be 
assigned.  After a review of the record in its entirety, the 
Board finds that the impact of the veteran's generalized 
anxiety disorder on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  According to the 
medical evidence, the generalized anxiety disorder 
symptomatology appears to color all aspects of the veteran's 
life.  Thus, even though all of the criteria for the 
assignment of a 50 percent disability rating have not been 
met, the Board concludes that the symptomatology of the 
veteran's generalized anxiety disorder is more serious than 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks" as 
contemplated by the 30 percent disability rating and more 
closely approximates "reduced reliability and productivity" 
contemplated by the 50 percent disability rating.  See 
38 C.F.R. § 4.7 (2006).

As alluded to above, the veteran appears to be seeking a 50 
percent rating and no more.  Neither the veteran's 
presentation to the Board or the medical records portray the 
sort of profound psychiatric impairment which would warrant 
the assignment of a 70 or 100 percent rating.  There is no 
evidence of suicidal ideation; obsessive rituals which 
interfere with routine activities; speech being 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  While the veteran has symptoms of panic and 
depression, there is no evidence that he has near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and affectively.  At the 
September 2004 VA examination, it was noted that the veteran 
was able to maintain his activities of daily living.  

While the veteran has irritability, there is no evidence of 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  At the November 2005 VA 
examination, the veteran admitted that he had excessive 
irritability at his job, manifested by anger at others, but 
that in such cases he would withdraw from the conflict or 
otherwise reduce his anger.  Although the veteran has 
employment impairment, he is still able to keep his 
supervisory job managing salespeople at a car dealership.  
Thus, there is no evidence of difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  

The report of the November 2005 VA examination shows that the 
veteran has a very stable marriage of 35-years duration and a 
good relationship with his children and grandchildren.  
Accordingly, there is no evidence of an inability to 
establish and maintain effective relationships. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  The Board has not 
identified any other aspects of the veteran's service-
connected generalized anxiety disorder which would enable it 
to conclude that the criteria for a 70 percent rating have 
been approximated, and the veteran has pointed to no such 
pathology.

As for the criteria for a 100 percent disability rating, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, the veteran 
being in persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  The Board has not 
identified any other aspects of the veteran's service-
connected generalized anxiety disorder which would enable it 
to conclude that the criteria for a 100 percent rating have 
been approximated, and the veteran has pointed to no such 
pathology.  Indeed, he specifically denied being totally 
disabled due to his anxiety disorder.  See the October 2006 
hearing transcript, 
page 3.

Extraschedular evaluation

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).

Although it appears that the veteran is seeking only a 50 
percent disability rating, which now has been granted, the 
Board will briefly address the matter of his entitlement to 
an extraschedular rating.  The RO included 38 C.F.R. § 
3.321(b)(1) in the November 2005 SOC and appears to have 
considered the regulation in the veteran's case.  

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for service-
connected chronic anxiety reaction with conversion features.  
Indeed, it does not appear from the record that he has been 
recently medically treated at all for his chronic anxiety 
reaction with conversion features.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his service-connected 
chronic anxiety reaction with conversion features such as to 
trigger consideration of the extraschedular provisions.  
The impact of the service-connected disability on the 
veteran's employment has been discussed above.  In that 
connection, the veteran works as a supervisor of salespeople 
at a car dealership.  He continues to work in a supervisory 
position.  There is no indication that his service-connected 
chronic anxiety reaction with conversion features markedly 
interferes with employment, beyond that contemplated in the 
now-assigned 50 percent disability rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected chronic anxiety 
reaction with conversion features.  The appeal is allowed to 
that extent.



	(CONTINUED ON NEXT PAGE)






ORDER

An increased disability evaluation of 50 percent is granted 
for chronic anxiety reaction with conversion features, 
subject to governing regulations concerning the payment of 
monetary benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


